Citation Nr: 1701689	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The Veteran testified before a Decision Review Officer in November 2011.  A transcript is included in the claims file.  In October 2014, this issue was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, this issue was remanded so that the Veteran could be afforded a VA examination to determine the likely etiology of his hepatitis C.  An examination was held in November 2014, and the examiner stated that he had reviewed the VA computer health records and saw that the Veteran had a negative hepatitis C test on September 6, 1990, but then later had a positive test on July 15, 1998.  On the basis of this evidence, he found that it was less likely than not that the Veteran's hepatitis C was the result of military service.  The Board also notes that the Veteran's VA treatment records indicate that he was hospitalized from August 21, 1990 to September 10, 1990.  

Unfortunately, it does not appear that these treatment records have ever been obtained and associated with the claims file.  The April 2010 rating decision shows only that VA treatment records dated from February 1986 to August 1990 and August 2007 to January 2010 were obtained and reviewed.  An earlier rating decision indicates that records were obtained from August 2000 to January 2007.  At no time have any records from September 1990 to 1998 been reviewed by the AOJ in any of their adjudications of this issue.  The Board therefore finds that additional VA treatment records exist which relate directly to this claim, but they have not been obtained and associated with the claims file or reviewed by the AOJ or the Board.  The issue is therefore remanded so that these records can be obtained prior to further adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent treatment records from the Clement J. Zablocki Veterans Affairs Medical Center in Milwaukee, Wisconsin from August 1990 to August 2000.  This search must specifically include an attempt to obtain records from September 6, 1990 and July 15, 1998, and it is noted that they are referenced by the November 2014 VA examiner.

All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the claim.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




